Action on the case for deceit and false warranty in the sale of horses. It is unnecessary here to state the case at length. The *Page 53 
principles of law deducible from the evidence are set forth in the judge's charge, and the exception is to the instructions at large.
The first instruction is: That if the defendant Blackwell sold the horses to the plaintiff, and represented that they had the distemper — a disease which would last but a short time and to them no injury, but at the same time knew that they had a fatal disease called the glanders, of which the plaintiff was ignorant — they should render a verdict for the plaintiff. There certainly can be no objection to this charge. The defendant's liability is strongly and fully put on the ground of fraud practiced by him. The second, third, fourth, and fifth branches of the charge were in favor of the defendants, and they cannot complain of them.
The main argument was upon the sixth branch of the instructions. It was as follows: "If the plaintiff took the horses at his own risk, with all faults, and Blackwell used no artifice or contrivance to cheat or defraud him, they should find for the defendants. That he was under no obligation to disclose any defects if the plaintiff agreed to take the horses at his own risk; but that this rule would not apply if (61) artifice or contrivance was resorted to for the purpose of throwing the plaintiff off his guard, and thereby to cheat and defraud him." This portion of the charge is nearly in the language of this Court in the case of Smith v. Andrews, 30 N.C. 6, and it fully sustains his Honor, the presiding judge. When a vendee takes an article at his own risk, or with all faults, he becomes his own insurer, and the seller is relieved from all obligation to disclose any fault he may know the article has; but he must resort to no trick or contrivance to conceal the defect or mislead the purchaser. Pickering v. Dawson, 4 Taun., 779. There is no error in law in the charge, and in every form in which it is put by the court the jury have found against the defendant upon the question of fraud.
PER CURIAM.                                                   Affirmed.